DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1 and 11 have been amended. Claims 6 and 18 canceled. Claims 1-5, 7-13, 19, 26, 38, 50, 77 and 78 are pending. Claims 26, 38, 50 and 78 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Any rejection or objection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 9-13, 19 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfisch et al (US 2013/0196951) and Chen et al (Bioconj. Chem., 2012) in view of Nguyen et al (Chem. Sci., 2015). 
Schoenfisch teaches a composition comprising at least one nitric oxide (NO) donor and a therapeutic agent, such as an antibiotic, for enhancing wound healing and preventing/treating 
The reference does not exemplify the particular hyperbranched polymer structure comprising NO-donors and a plurality of aminoglycoside molecules. 
Chen-2012 teaches a hyperbranched, dendritic polymer comprising a plurality of gentimicin moieties. See abstract and Scheme 1. The synthesis of the polymer comprises end-capping with diethylamine. See paragraph bridging pp 1192-1193. The reference further notes that the product forms a nanoparticle structure and effectively inhibits the growth of bacteria.  
It is known to prepare a polymeric nanoparticle structure comprising both an aminoglycoside antibiotic and NO for co-delivery of these two antibacterial agents. See Nguyen at abstract and Scheme 1. The reference concludes that the combination of NO and gentimicin results in a synergistic effect in biofilm dispersal and bactericidal activity. See last page before References. 
.   
Applicant’s arguments filed September 1, 2021 have been fully considered but they are not persuasive. 
Applicant first argues that modifying Chen-2012 changes its principle of operation because the reference attributes the antibacterial properties of its hyperbranched glycoconjugate to “plenty of amines” and “the presence of various primary, secondary, and tertiary amines.” This is not found to be persuasive. With respect to the latter, this is a passage from a sentence in the abstract indicating that the presence of the amines are responsible for “high buffering capacity and strong DNA condensation ability, resulting in the high transfection efficiency.” (emphasis added) Further, the last sentence on page 1189 states: “Very recently, we proposed the natural small molecules with plenty of amines such as aminoglycosides.” (emphasis added) It is clear that the “plenty of amines” refers to the “small molecule” that is, aminoglycoside. This paragraph goes on to state: “Thanks to the incorporation of the natural aminoglycoside into the polymer backbone, the resultant hyperbranched glycoconjugated polymers could efficiently inhibit the growth of cancer cells and bacteria.” (emphasis added)  
Applicant further argues that the artisan would understand that the Chen-2012 polymers already exhibit sufficient antibacterial activity, so there would be no motivation to modify it. This is not found to be persuasive because Nguyen expressly teaches the incorporation of both antibacterial agents, antibiotic and NO, into a polymeric structure for their additive and possibly synergistic effects.
Finally, Applicant argues that the rejection is based on improper hindsight. This is not found to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Claims 1-5, 7-13, 19 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfisch et al (US 2013/0196951) and Chen et al (Bioconj. Chem., 2012) in view of Nguyen et al (Chem. Sci., 2015) and further in view of Chen et al (Polym. Chem., 2011).
Schoenfisch, Chen-2012 and Nguyen teach as set forth above. The references are silent regarding a product having the molecular weight recited in claims 7 and 8. 
w of 6.4 kDa. See Table 1 and Scheme 1. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Schoenfisch product by the use of the Chen-2012 antibiotic-containing hyperbranched polymer structure as the NO-donor scaffold with a reasonable expectation of success, as set forth above. Chen-2011 further teaches the preparation of these nanoparticulate polymers at lower molecular weight approaching the range of “about 4 kDa.” The two Chen reference teach a range of 6.4 kDa to 15.3 kDa. The characterizations of these products by Chen suggests that it is the presence of the aminoglycoside moieties and amine groups to be the critical factor and not the molecular weight. Therefore, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight of the product through routine experimentation, including shifting the suggested range both up and down. Applicant has not demonstrated and any criticality lies with the molecular weight of the product.  
Applicant’s arguments filed September 1, 2021 have been fully considered but they are not persuasive. Applicant does not add any arguments not addressed above.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623